DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 03/10/2022. This action is made Final.
B.	Claims 1,3,5,7-11,13,15,16,18,20 and 23-25 remain pending.

 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1,3-4 and 7-11, 13-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIA, Mei-Qun et al. (US Pub. 2014/0363083 A1), herein referred to as “XIA” in view of Ghoshal, Sandip et al. (US Pub. 2020/0125575 A1), herein referred to as “Ghoshal” in further view of Rhoads, Geoffrey B. et al. (US Pub. 2013/0273968 A1), herein referred to as “Rhoads”.

 
As for claims 1, 11 and 16, XIA teaches. A display device and corresponding display method of 11 and medium of 16 comprising: a circuitry configured to perform a search for a plurality of image candidates in an image transformation dictionary part, based on handwritten data (par.170 fig.8a handwritten data looks up dictionary database for candidate retrieval); a circuitry configured recognize the handwritten data and convert the recognized handwritten data into one or more characters, and perform the search for a plurality of image candidates in an image transformation dictionary part based on the one or more converted characters (par.210-211 user stroke (handwritten) input retrieves per stroke input onto 804 candidates from the dictionary storage);

Wherein the image transformation dictionary part stores images retrievable as image candidates, names of images retrievable as image candidates, and a group ID set with respect to each of the images retrievable as the image candidates, so that same group ID is assigned to the images belonging to the same group (par. 216 shown in FIG. 11D, in some embodiments, the extended candidate display area 1128 includes one or more tabbed pages (e.g., pages 1130, 1132, 1134, and 1136) each presenting a respective category of candidate characters);


a display configured to display the plurality of image candidates having the same group ID, together with the names of the plurality of image candidates having the same group ID, which are separate entities retrieved from the image transformation dictionary part by the search (fig.11b, 1104 displays candidates from hand written input stroke gesture; another example can be found in par. 21, 216 and 222 which teaches grouping of image candidates into tabbed interface wherein the tabs are labeled with a group ID per se),

wherein at least a one image candidates of the plurality of image candidates displayed on the display represents person or an object different from those remaining image candidates of the plurality of image candidates (fig.11d can be seen at 1130 1132 1134 different objects and different categories of objects can be retrieved from image search input area 804).

XIA does not specifically teach wherein the visually understandable images are other than the names of the persons or objects, and are one of figures, illustrations, photographs, and 3-Dimensional Computer Graphics (3DCG) of the persons or objects; however in the same field of endeavor Ghoshal teaches wherein the image transformation dictionary part stores images retrievable as image candidates, names of the images retrievable as image candidates (par.125 storage of names; images tagged with names and images as described in par. 85-87), and wherein at least one image of the plurality of images candidates displayed on the display represent a person or an object different from those remaining images of the plurality of image candidates (fig.15-17 deep feature space comparison, the image is associated with a tag and candidates are derived from the image along with the tag to find appropriate vector space the user wishes to discover content from); wherein the names of the plurality of image candidates displayed on the display are candidates of a name of a person or an object intended by the handwritten data (XIA teaches categorizing all image data with metadata which is equivalent to “name” which is used to identify an object within database; Ghoshal teaches in par. 85-87 of images tagged with names).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghoshal into XIA because Ghoshal suggests the benefits of  an artificial intelligence (AI) driven tool configured to function as a smart digital assistant to recommend images, text content, and other relevant media content from a content repository for content creators (par.3-4).

XIA as modified by Ghoshal does not specifically teach group ID; however in the same field of endeavor Rhoads teaches method of 11 and medium of 16 comprising: a circuitry configured to perform a search for a plurality of image candidates in an image transformation dictionary part, based on handwritten data (par.170 fig.8a handwritten data looks up dictionary database for candidate retrieval); a circuitry configured recognize the handwritten data and convert the recognized handwritten data into one or more characters, and perform the search for a plurality of image candidates in an image transformation dictionary part based on the one or more converted characters (par.210-211 user stroke (handwritten) input retrieves per stroke input onto 804 candidates from the dictionary storage);

Wherein the image transformation dictionary part stores images retrievable as image candidates, names of images retrievable as image candidates, and a group ID set with respect to each of the images retrievable as the image candidates, so that same group ID is assigned to the images belonging to the same group (par. 437 provides one of many examples of ways Rhoads can group image candidates for retrieval; then another example in 441.[0437]
The set of images downloaded from Flickr may next be segregated into groups, e.g., A, B and C, depending on whether identified as primarily person-centric, place-centric, or thing-centric. However, since some images may have split probabilities (e.g., an image may have some indicia of being place-centric, and some indicia of being person-centric), identifying an image wholly by its high score ignores useful information. Preferable is to calculate a weighted score for the set of images—taking each image's respective scores in the three categories into account.
[0441]
Within the set of co-located images collected from Flickr, images that are place-centric will tend to have a different appearance than images that are person-centric or thing-centric, yet tend to have some similarity within the place-centric group. Place-centric images may be characterized by straight lines (e.g., architectural edges). Or repetitive patterns (windows). Or large areas of uniform texture and similar color near the top of the image (sky).



a group ID set with respect to teach of the images retrievable as the image candidates, so that same group ID is assigned to the images belonging to the same group, and wherein the names of the plurality of image candidates displayed on the display are candidates of a name of a person or an object intended by the handwritten data (the system groups images utilizing metadata such that images can be identified by automatic characteristics within the photo and thus when a user searches for a photo of a “telephone” images that are grouped with meta data pertaining to “telephone”, “phone”, “cisco” “VoIP” are served as image candidates for user to interact with; as mentioned in par. 257, 260 and further the system is able to identify an image that does not currently belong to any group(s) and add it to a group based upon classification techniques).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rhoads into XIA as modified by Ghoshal because Rhoads has identified shortcomings in image retrieval and provides additional organization classification techniques to aid in information retrieval (par. 71).

As for claims 3, 13 and 18, XIA teaches. The display device as claimed in claim 2 and corresponding display method of 12 and medium of 17, wherein the circuitry is configured to successively convert the handwritten data from the beginning into the one or more characters, and perform the search in the image transformation dictionary part by a forward match while increasing the number of converted characters every time a character is converted, and

the display displays a number of image candidates which decreases as the number of converted characters used for the search increases (fig.11a-c shows forwards search as the user adds strokes, par. 211-212).

As for claims 4, 14 and 19, XIA teaches. The display device as claimed in claim 1 and corresponding display method of 11 and medium of 16, wherein the display displays a name of each image candidate of the plurality of image candidates together with the plurality of image candidates (fig.11b-c user adds strokes at 11c from initial stroke 11b).


As for claim 7, XIA teaches. The display device as claimed in claim 6, wherein image candidates having similar shapes, properties, or applications, among the plurality of image candidates, have identification information of the same group (fig.11e various symbols and emoji’s are retrieved).

As for claim 8, XIA teaches. The display device as claimed in claim 1, further comprising: a handwritten input part configured to accept a selection of one image candidate of the plurality of image candidates (fig.11e displaying candidates),

wherein the display deletes all image candidates of the plurality of image candidates and the handwritten data, and displays the selected one image candidate of the plurality of image candidates accepted by the handwritten input part at the same position as the handwritten data (fig.8a item 814 user selects candidate).

As for claims 9, 15 and 20, XIA teaches. The display device as claimed in claim 1 and corresponding display method of 11 and medium of 16, further comprising: a handwritten input part configured to accept a selection of one image candidate of the plurality of image candidates (fig.8a user selects candidate),

wherein the display deletes all image candidate of the plurality of image candidates and the handwritten data, and displays a name of the selected one image candidate of the plurality of image candidates accepted by the handwritten input part at the same position as the handwritten data (fig.8b the other candidates are removed).

As for claims 10, 15 and 20, XIA teaches. The display device as claimed in claim 1 and corresponding display method of 11 and medium of 16, further comprising:

a handwritten input part configured to accept a selection of one of image candidate the plurality of image candidates, wherein the display deletes all image candidate of the plurality of image candidates (fig.8a user selects candidate) and the handwritten data, displays a name of the selected one image candidate of the plurality of image candidates accepted by the handwritten input part at the same position as the handwritten data, and displays the selected one image candidate of the plurality of image candidates in a periphery of the displayed name (fig.8b the other candidates are removed).

As for claims 21-22, XIA teaches. The display method as claimed in claim 11 and medium of claim 16, wherein the image transformation dictionary part further stores names of the images retrievable as image candidates, and the displaying displays the names of the plurality of image candidates retrieved from the image transformation dictionary part by the search, together with the plurality of image candidates, on the display (fig.11b-c user adds strokes at 11c from initial stroke 11b).


As for claims 23-25, XIA teaches. The device of 1, method of 11 and non-transitory computer-readable recording medium  of 16 as claimed in claim 16, wherein the program causes the computer to perform the process further including:
accepting a user’s selection of one image candidate from the plurality of image
candidates displayed on the display by the displaying (par. 174 accepting user handwritten input and selection of a particular recognition resulted displayed in the candidate display area 806),

wherein the displaying includes displaying, together with the selected one image
candidate, the name of the selected one image candidate, as the name of the person or the object intended by the handwritten data (par. 174 display of recognition results displays candidates; par. 175 display of text with candidate based upon handwritten recognition) .

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIA as modified by Ghoshal in view of Inoue, Katsufumi et al. (US Pub. 2011/0058733).

As for claim 5, XIA teaches. The display device as claimed in claim 1, wherein the plurality of image candidates are (text, emoji graphics, symbols etc.. fig.11d), But XIA does not teach image candidates can be 3-Dimensional Computer Graphics (3DCG) rotatable by 360 degrees; however in the same field of endeavor Inoue teaches at paragraph 23 input to find 3D graphic objects and par.93 that said objects can rotate 360 degrees through user manipulation input).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inoue into XIA because Inoue suggests to choose local descriptors that are less likely to lower the recognition rate, and thereby to 
Construct small memory models which enable highly accurate object recognition and provides a method for compiling an image database using the models, and an apparatus and a program for processing the image database (par.22).



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
A1.	Applicant argues XIA does not teach “a display configured to display the plurality of image candidates having the same group ID, together with the names of the plurality of image candidates having the same group ID, which are separate entities retrieved from the image transformation dictionary part by the search”.
R1.	Examiner does not agree, displayed in figure11b, 1104 displays candidates from hand written input stroke gesture; another example can be found in par. 21, 216 and 222 which teaches grouping of image candidates into tabbed interface wherein the tabs are labeled with a group ID per se.

A2.	Applicant argues XIA and Ghoshal does not teach “wherein the names of the plurality of image candidates displayed on the display are candidates of a name of a person or an object intended by the handwritten data”.
R2.	Examiner does not agree, XIA teaches categorizing all image data with metadata which is equivalent to “name” which is used to identify an object within database and  Ghoshal teaches in par. 85-87 of images tagged with names as stored within a database for image retrieval.
[0085]
As noted above, step 1208 may include a comparison of the feature vector generated in step 1206 to a single vector space, or to multiple vector spaces. In some embodiments, the feature vector generated in step 1206 may be compared to the corresponding type of vector space. For instance, when text input is received in step 1202, the resulting feature vector may be compared to the vectors within the topic vector space 430 a, and when an image is received as input in step 1202, the resulting feature vector may be compared to the vectors within the image vector space 430 b, and so on. In some embodiments, it may be possible to compare feature vectors corresponding to one type of input, to vector spaces contain different types of vectors (e.g., identifying the image resources most closely related to a text-based input, or vice versa). For instance, FIG. 18 represents a process of receiving text input in step 1402, and in step 1408 retrieving both similar images (e.g., the closest-to from an image vector space 430 b) and similar articles (e.g., the closest-to from a topic vector space 430 b).
[0086]
For embodiments that involve retrieving and/or comparing tags associated with content resources, a problem may arise when the tags of one resource are related but do not exactly match the corresponding tags/keywords/characteristics of another resource. An example of this potential problem is illustrated in FIG. 19, where the keywords extracted from an original authored text content resource are compared to a set of image tags stored for a set of image content resources. In this example, none of the extracted keywords (“Everest,” “Base Camp,” “Summit,” “Mountain,” or “Himalaya”) are exact matches for the image tags (“Mountaineer,” “Cappuccino,” or “Macaw”). In some embodiments, word/phrase parsing and processing techniques such as word stemming, word definition and/or synonym retrieval and analysis, etc., may be used to detect matches among related but non-matching terms. However, these techniques also may fail, even for related keywords/tags. Therefore, in some embodiments, the content processing/analysis component 420 and/or content recommendation engine 425 may perform a word vector comparison to address this problem. As illustrated in the example shown of FIG. 20, the keywords extracted from the text document in FIG. 19 may be analyzed within a 3D word vector space, and the distance between those keywords and each of the image tags may be computed. As shown in FIG. 21, the keyword-to-tag vector space analysis performed in FIG. 20 may determine that the image tag “Mountaineer” sufficiently close within the word vector space to the extracted keywords, and thus should be considered as an image tag match for the filtered feature space comparison.
[0087]
Another potential problem that may arise in embodiments of retrieving and/or comparing tags associated with content resources, is caused by homographic keywords and/or resource tags. A homographic word or phrase (or homonym) is one that has different and non-related meaning with the same spelling. An example of homonym image tags is shown in FIG. 22, where a first image is tagged with the word “Crane,” meaning the long-legged and long-necked bird, and a second image tagged with the same word “Crane,” meaning the machine with a projecting arm used for moving heavy objects. In this case, the content processing/analysis component 420 and/or the content recommendation engine 425 may perform a word sense disambiguation process on the two image tags, to determine which sense of the word crane each refers to. In this example, the word sense disambiguation process may initially retrieve a Wordnet database entry (or other definition data) associated with the each tag, as shown in FIG. 22 for the two different “Crane” tags.

A3.	Applicant argues prior art does not teach “Wherein the image transformation dictionary part stores images retrievable as image candidates, names of images retrievable as image candidates, and a group ID set with respect to each of the images retrievable as the image candidates, so that same group ID is assigned to the images belonging to the same group”.
R3.	Examiner does not agree, XIA teaches in paragraph 216 and it is shown in FIG. 11D, in some embodiments, the extended candidate display area 1128 includes one or more tabbed pages (e.g., pages 1130, 1132, 1134, and 1136) each presenting a respective category of candidate characters.

Examiner notes that the claim language is broad to interpret the prior art, specifically because the claim does not limit to the display of multiple labels within a group, how the label is displayed on the user interface or where thus any display of indication of what a handwritten stroke input can be, such as its interpretation by the machine for user selection is thus now a label as its layout is not defined within the claim limitations.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 1, 2022